As filed with the Securities and Exchange Commission on November 15, 2010 1933 Act Registration No. 333-155333 1940 Act Registration No. 811-08559 CIK No. 0001051629 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 11 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 96 Lincoln Life & Annuity Flexible Premium Variable Life Account M (Exact Name of Registrant) Lincoln AssetEdgeSM VUL LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK (Exact Name of Depositor) 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, Including Area Code: (315) 428-8400 Robert O. Sheppard, Esquire Lincoln Life & Annuity Company of New York 100 Madison Street, Suite 1860 Syracuse, NY 13202 (Name and Address of Agent for Service) Copy to: John L. Reizian The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Approximate Date of Proposed Public Offering: Continuous Title of Securities being registered: Indefinite Number of Units of Interest in Variable Life Insurance Contracts. An indefinite amount of the securities being offered by the Registration Statement has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940. The Form 24F-2 for the Registrant for the fiscal year ending December 31, 2009 was filed March 23, 2010. It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) / / on August 16, 2010 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on April 1, 2010 pursuant to paragraph (a)(1) of Rule 485. /x / This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. Such effective date shall be December 14, 2010. This Post-effective Amendment No. 11 is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933 for the sole purpose of delaying the effective date of Post-effective Amendment No. 10 to Registration Statement No. 333-155333 filed pursuant to Rule 485(a) under the Securities Act of 1933 on September 20, 2010. The contents of Post-effective Amendment No. 10 are being incorporated by reference. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Lincoln Life & Annuity Flexible Premium Variable Life Account M, has duly caused this Post-Effective Amendment Number 11 to the Registration Statement (File No.: 333-155333; 811-08559; CIK: 0001051629) on Form N-6 to be signed on its behalf by the undersigned thereunto duly authorized, in the City of Hartford and State of Connecticut, on the 15th day of November, 2010.Registrant certifies that this amendment meets all of the requirements for effectiveness pursuant to Rule 485(b) under the Securities Act of 1933. Lincoln Life & Annuity Flexible Premium Variable Life Account M (Registrant) /s/ Joshua R. Durand By: Joshua R. Durand Assistant Vice President Lincoln Life & Annuity Company of New York Lincoln Life & Annuity Company of New York (Depositor) /s/ Joshua R. Durand By: Joshua R. Durand Assistant Vice President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment Number 11 to the Registration Statement on Form N-6 (File No.: 333-155333; 811-08559; CIK: 0001051629) has been signed below on November 15, 2010 by the following persons, as officers and directors of the Depositor, in the capacities indicated: SignatureTitle /s/ Dennis R. Glass * President Dennis R. Glass /s/ Charles C. Cornelio * Executive Vice President; Chief Administration Officer and Director Charles C. Cornelio /s/ Frederick J. Crawford * Executive Vice President, Chief Financial Officer and Director Frederick J. Crawford /s/ C. Phillip Elam II * Senior Vice President, Chief Investment Officer C. Phillip Elam II /s/ Robert W. Dineen * Director Robert W. Dineen /s/ George W. Henderson, III * Director George W. Henderson, III /s/ Mark E. Konen * Director Mark E. Konen /s/ M. Leanne Lachman * Director M. Leanne Lachman /s/ Louis G. Marcoccia * Director Louis G. Marcoccia /s/ Patrick S. Pittard * Director Patrick S. Pittard /s/ John L. Reizian *By: John L. Reizian Attorney-in-Fact, pursuant to a Power- of-Attorney filed with this Registration Statement
